UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
08-CR-1114 (PAE)

ORDER
JOSE ROBLES,

Defendant,

 

 

PAUL A. ENGELMAYER, District Judge:

On February 11, 2021, the Court received a pro se motion from Jose Robles for
compassionate release. Dkt. 83. The Court directed Robles’ trial counsel, Scott B. Tulman,
Esq., to submit a memorandum in support of Robles’ motion, and Mr. Tulman did so on May 12,
2021. Dkt. 93. On May 28, 2021, the Government filed an opposition to Robles’ motion for
compassionate release.

Having carefully reviewed the parties’ submissions, the Court is prepared to reduce
Robles’s sentence substantially. Before it can take such action, however, Robles must exhaust
his administrative remedies, see 18 U.S.C. § 3582(c)(1)(A). All parties agree that Robles has not
yet done so. The Court thus urges Robles and his counsel to do so. Defense counsel is to alert
the Court by letter as soon as Robles has done so; counsel’s letter should state whether the
Government agrees that the exhaustion requirement has been satisfied.

SO ORDERED.

val \. rpphoys

PAUL A. ENGELMA YER
United States District Judge

 

Dated: July 8, 2021
New York, New York

 
